Citation Nr: 9906854	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  97-17 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a dorsal spine 
disability.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to service connection for a stomach disorder.

5.  Entitlement to service connection for bilateral foot 
disabilities.

6.  Entitlement to service connection for bilateral toe 
infections.

7.  Entitlement to service connection for a left knee 
disability.

8.  Entitlement to service connection for a right knee 
disability.

9.  Entitlement to service connection for a sinus disorder.

10.  Entitlement to service connection for residuals of a 
right wrist fracture, as secondary to right knee and lumbar 
spine disabilities.

11.  Entitlement to an increased rating for residuals of a 
scar, status post excision of pilonidal cyst, currently 
evaluated as noncompensable.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from rating decisions dated in 
February 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which denied the 
benefits sought on appeal.  The veteran filed a timely appeal 
to those adverse determinations.

During his November 1997 hearing at the RO, the veteran 
withdrew the issue of entitlement to service connection for 
multiple surgical scars of the knees and lumbosacral spine.

The issues of entitlement to service connection, and of 
service connection on a secondary basis, will be addressed in 
the remand portion of this decision.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO erred in denying an 
increased evaluation for residuals of his scar, status post 
excision of pilonidal cyst, because the current 
noncompensable evaluation does not reflect the severity of 
the scar.  He asks that all reasonable doubt be resolved in 
his favor.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
compensable evaluation for residuals of his scar, status post 
excision of pilonidal cyst.


FINDINGS OF FACT

1.  The veteran's service-connected scar, status post 
excision of pilonidal cyst, has not been shown to be either 
poorly nourished, with repeated ulceration, or productive of 
objective evidence of limitation of motion.

2.  VA examination dated in November 1996 did not show the 
scar to be tender and painful upon objective demonstration.


CONCLUSION OF LAW

The schedular criteria for an increased (compensable) 
evaluation for a scar, status post excision of pilonidal 
cyst, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.21, 4.118, Diagnostic 
Codes 7803-7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The United States Court of Veterans 
Appeals (Court) has held that a mere allegation that a 
service-connected disability has increased in severity is 
sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Further, after examining the record, the Board is also 
satisfied that all relevant facts have been properly 
developed in regard to the veteran's claim and that no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Littke v. 
Derwinski, 1 Vet. App. 90, 91 (1990).  In this regard, the 
current condition of the veteran's residuals of a scar, 
status post excision of pilonidal cyst, have most recently 
been assessed by a VA medical examination dated in November 
1996, which the Board finds to be adequate concerning the 
issue on appeal.  Finally, there is no indication that there 
are other relevant records available which would support the 
veteran's claim.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The determination of whether an increased evaluation 
is warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.  Pertinent regulations do 
not require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will, however, be expected in all 
cases.  38 C.F.R. § 4.21.

The veteran's residuals of his service-connected scar, status 
post excision of pilonidal cyst, are currently rated as 
noncompensable, pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code 7805.  This noncompensable rating has been in effect 
since a rating decision dated in February 1997, which granted 
service connection and assigned a noncompensable evaluation 
for residual scar, status post excision of pilonidal cyst.  

Recent evidence relevant to the veteran's claim for an 
increased evaluation includes the report of a VA general 
medical examination dated in November 1996.  The veteran made 
no complaints to the examiner about a tender and painful 
scar.  The examination noted multiple well-healed surgical 
scars, including a 17.0-centimeter scar over the left lower 
quadrant, wrapping around to the flank, but was silent as to 
residuals of a scar due to status post excision of a 
pilonidal cyst or findings of a painful scar.  VA outpatient 
treatment reports dated from November 1996 to May 1997 are 
also silent as to residuals of such a scar.

During his November 1997 hearing at the RO, the veteran 
testified that the scar was painful and tender, particularly 
while sitting on the toilet, but that there was no drainage.

As noted previously, the veteran's service-connected 
residuals of a scar, status post excision of pilonidal cyst, 
are currently evaluated as noncompensable, pursuant to 
Diagnostic Code 7805, which rates scars based on the 
limitation of motion of the affected part.  The veteran has 
made no complaints about a painful scar during his various VA 
examinations. Including the examination in November 1996.  
There is no objective evidence of a pilonidal cyst scar that 
is symptomatic or otherwise disabling.  Accordingly, a 
compensable disability evaluation is not warranted under 
Diagnostic Code 7805.

A compensable evaluation could be awarded the veteran for a 
superficial scar which is poorly nourished, with repeated 
ulceration, pursuant to Diagnostic Code 7803.  However, there 
is no evidence in the record to warrant such an evaluation.

Finally, a compensable evaluation would be warranted for a 
superficial scar which is tender and painful upon objective 
demonstration, pursuant to Diagnostic Code 7804.  The only 
evidence of record that the veteran's scar was tender and 
painful is his testimony during his personal hearing in 
November 1997.  While this evidence is obviously favorable to 
the veteran's claim, the medical records in this case reflect 
no scar that is tender and painful in the pilonidal area.  

In view of the foregoing, an increased (compensable) 
evaluation is not warranted for the veteran's residuals of a 
scar, status post excision of pilonidal cyst.  In reaching 
this decision, the Board considered the benefit-of-the-doubt 
rule.  However, since the preponderance of the evidence is 
against the veteran's claim, such rule is not for application 
in this case.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49, 54-55 (1990).


ORDER

Entitlement to an increased (compensable) rating for 
residuals of a scar, status post excision of pilonidal cyst, 
is denied.


REMAND

With respect to the remaining issues on appeal of direct and 
secondary service connection, review of the record reveals 
that the veteran testified during his November 1997 hearing 
that he was receiving disability benefits from the Social 
Security Administration (SSA).  A February 1984 chart note 
from Robert G. Tureen, Ph.D., of the Good Samaritan Hospital, 
Cincinnati, Ohio, noted that the veteran was receiving such 
compensation at that time.  The records upon which the grant 
of Social Security disability benefits was based must be 
obtained and associated with the veteran's claims file.  See 
Masors v. Derwinski, 2 Vet. App. 181, 187 (1992).  

Additionally, the veteran has reported that he received 
treatment from a private physician, A.G. Kokenakis, M.D., 
from 1972 to 1980.  The veteran submitted an authorization 
for release of said records in April 1997.  Furthermore, he 
reiterated his desire that said records be obtained in his VA 
Form 9 substantive appeal, received in June 1997.  The claims 
file contains only a few records from Dr. Kokenakis, dated in 
1980.  The RO has not made an attempt to obtain the cited 
records following the veteran's requests.  These private 
medical records should also be obtained, as VA has an 
affirmative duty to obtain civilian records.  See Murincsak 
v. Derwinski, 2 Vet. App. 363, 370 (1992).

Therefore, in view of the foregoing, this case is REMANDED to 
the RO for the following actions:

1.  The RO should contact the Social 
Security Administration for the purpose 
of obtaining a copy of the record upon 
which the veteran was awarded Social 
Security disability benefits, as well as 
the medical records relied upon 
concerning that claim.

2.  After obtaining any necessary 
authorizations, the RO should next 
contact A.G. Kokenakis, M.D., of 
Middletown, Ohio, to obtain a copy of any 
and all medical records which were 
generated in connection with treatment of 
the veteran from the years 1972 to 1980.

3.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate all of the issues of service 
connection and secondary service 
connection listed on the cover page of 
this decision.

4.  In the event any determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
(SSOC), and be given an opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development.  The Board does not 
intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case.  The veteran is 
free to submit any additional evidence he desires in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 8 -


